Digitally signed by
                                                                               Reporter of Decisions
                                                                               Reason: I attest to
                             Illinois Official Reports                         the accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2018.02.08
                                                                               16:30:48 -06'00'




           Stone Street Partners, LLC v. City of Chicago, 2017 IL App (1st) 133159



Appellate Court         STONE STREET PARTNERS, LLC, a/k/a PMD, Individually and on
Caption                 Behalf of All Others Similarly Situated, Plaintiff-Appellant, v. THE
                        CITY OF CHICAGO, THE CITY OF CHICAGO DEPARTMENT
                        OF ADMINISTRATIVE HEARINGS, PATRICIA JACKOWIAK,
                        Director, Department of Administrative Hearings; THE CITY OF
                        CHICAGO DEPARTMENT OF STREETS AND SANITATION;
                        THOMAS G. BYRNE, Commissioner of the City of Chicago
                        Department of Streets and Sanitation, Defendants-Appellees.



District & No.          First District, Sixth Division
                        Docket No. 1-13-3159



Filed                   December 8, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 12-CH-10860; the
Review                  Hon. LeRoy K. Martin, Judge, presiding.



Judgment                Affirmed.


Counsel on              Linden & Bustamante (Richard F. Linden and Peter V. Bustamante, of
Appeal                  counsel), and Katten & Temple LLC (Michael B. Katten and Joshua
                        R. Diller, of counsel), both of Chicago, for appellant.

                        Edward N. Siskel, Corporation Counsel, of Chicago (Benna Ruth
                        Solomon, Myriam Zreczny Kasper, and Jonathon D. Bryer, Assistant
                        Corporation Counsel, of counsel), for appellees.
     Panel                      JUSTICE DELORT delivered the judgment of the court, with opinion.
                                Presiding Justice Hoffman and Justice Connors concurred in the
                                judgment and opinion.


                                                  OPINION

¶1         In an earlier case, Stone Street Partners, LLC (Stone Street), challenged certain practices of
       the City of Chicago Department of Administrative Hearings (Department). See Stone Street
       Partners, LLC v. City of Chicago Department of Administrative Hearings, 2017 IL 117720.
       Stone Street won a partial victory, and the judgment against it was vacated. In this appeal,
       stemming from a different citation, which the City of Chicago (City) issued, Stone Street
       presents other challenges to the Department’s practices. The circuit court rejected these
       challenges. We affirm.

¶2                                             BACKGROUND
¶3         On January 17, 2012, the City of Chicago Department of Streets and Sanitation (DSS)
       issued an administrative notice of ordinance violation against an entity named PMD regarding
       property located at 34 East Oak Street in Chicago.1 The notice stated: “[i]mproperly contained
       refuse exist [sic] at this location.” It alleged that Stone Street violated section 7-28-261 of the
       Chicago Municipal Code, which provides:
                   “(a) No person shall deposit refuse in a standard or commercial refuse container, or
               compactor, in a manner that prevents complete closure of the container’s cover, or
               deposit refuse on top of a container in a manner that interferes with opening of the
               container, or pile or stack refuse against a container.
                   (b) The owner, his agent or occupant of a property shall not allow any person to
               violate subsection (a) of this section. The presence of refuse preventing complete
               closure of the container’s cover, deposited on or piled or stacked against a standard
               refuse container, a commercial refuse container, or compactor shall be prima facie
               evidence of violation of this subsection (b).
                   (c) Any person who violates any provision of this section shall be fined not less
               than $200.00 and not more than $500.00 for each offense. Each day that a violation
               continues shall constitute a separate and distinct offense.” Chicago Municipal Code
               § 7-28-261 (amended July 7, 1999).
¶4         On February 23, 2012, an attorney for Stone Street appeared before the Department to
       contest the notice. According to Stone Street’s complaint, before the hearing began, Pamela
       Harris, the administrative law judge (ALJ) who heard Stone Street’s case,
               “stated to everyone in the courtroom that no representative from the City was available
               to discuss or pre-try the cases. ALJ Harris stated that she had the authority to impose
               the minimum penalty permitted under the Municipal Code should anyone plead liable

             1
           In its complaint, Stone Street alleges that it is also known as PMD and that it is the owner of the
       property at 34 East Oak Street. Thus, for simplicity, we refer to Stone Street as the respondent in the
       administrative proceeding below.

                                                      -2-
                to the charges. ALJ Harris indicated in no uncertain terms that a trial tax would be
                imposed if anyone exercised their rights to a hearing and was found guilty. ALJ Harris
                made it clear to the entire courtroom that they would not receive the minimum fine if
                they proceeded to a hearing and were found guilty.”
¶5         When Stone Street’s hearing commenced, the ALJ tendered two photographs to Stone
       Street’s attorney depicting a trash can bearing the letters “PMD” that was so filled with
       garbage that the lid could not close. The attorney objected to the introduction of these
       photographs on the basis that the City failed to produce them in response to a Freedom of
       Information Act request he had propounded on the City before the hearing. The ALJ admitted
       the photographs into evidence over this objection and found that the City had established a
       prima facie case of an ordinance violation.
¶6         In response, Stone Street’s attorney objected to the entire proceeding on the basis that the
       City was engaging in the unauthorized practice of law because no attorney appeared for the
       City. The ALJ rejected this argument and found Stone Street liable. The ALJ then assessed a
       $300 fine, which was $100 more than the minimum, and a $40 fee and entered judgment
       against Stone Street for $340. Stone Street’s complaint does not allege that its attorney
       specifically objected to the imposition of a fine greater than $200.
¶7         On March 26, 2012, Stone Street filed a four-count “Class Action & Administrative
       Review Complaint.” The complaint alleged generally that the City “filed, appeared, and
       prosecuted” the case against Stone Street “without a licensed attorney in violation of Illinois
       law.” It further alleged that, because the City “appeared and prosecuted the case without an
       attorney, the proceedings are null and void as a matter of law.” According to Stone Street,
       “[t]he City’s policy and practice of prosecuting these types of cases without a licensed attorney
       has affected, and continues to affect, thousands of individuals and entities.”
¶8         In count I, Stone Street sought declaratory and injunctive relief “invalidating all fines,
       penalties, orders and judgments where the city appeared without a licensed attorney” on behalf
       of a class. Stone Street also sought a declaration that “the City of Chicago’s practice of
       permitting an ALJ to act as both judge and prosecutor” violated its right to due process under
       the federal and Illinois constitutions.
¶9         In count II, Stone Street alleged that the ALJ who heard Stone Street’s case stated that,
       while she was authorized to impose the minimum fine on anyone who entered a plea to
       liability, she would impose what Stone Street characterized as a “trial tax” by imposing more
       than the minimum fine on anyone who opted to proceed with a contested hearing. Stone Street
       requested a declaration that “the custom and practice of penalizing litigants for exercising their
       right to a contested hearing violates due process” and “[i]njunctive relief requiring that this
       practice cease and desist.”
¶ 10       Count III was a claim under the Freedom of Information Act (5 ILCS 140/1 et seq. (West
       2012)). Count IV was a complaint for administrative review of the Department’s decision.
¶ 11       On September 11, 2012, defendants filed a motion to dismiss counts I, II, and III pursuant
       to section 2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2012)).
       After a hearing, the court dismissed count II, finding that Stone Street failed to state a
       “cognizable claim for violation of due process.” In reaching that conclusion, the court drew an
       analogy between the ALJ’s statements and the plea bargaining process in a criminal case,
       stating:


                                                   -3-
              “[I]t happens everyday *** that some judge somewhere in this County is saying to a
              defendant if you plead guilty I will give you probation. However, if you go to trial, Mr.
              Defendant, *** probation is off the table. That is perfectly acceptable and it happens
              everyday in this County. *** In this particular instance the ALJ indicated that if one
              accepts responsibility and admits to a violation, *** it was her habit to give the
              minimum fine. *** However, she says if there is a finding that you violated, then I’m
              not going to give you the minimum fine. And I don’t think that to be a [violation] of
              one’s due process right.”
       With respect to count I, the court stated, “I just don’t see this as the unauthorized practice of
       law. I just think that we really don’t have a justiciable declaratory action here.” At the
       conclusion of the hearing, the court dismissed counts I and II with prejudice. The same day,
       Stone Street withdrew count III.
¶ 12      Count IV, Stone Street’s claim for administrative review, remained pending. On August
       14, 2013, the circuit court resolved that claim by denying Stone Street’s petition for
       administrative review and affirming the ALJ’s finding of liability as to the ordinance violation.
       This appeal followed.

¶ 13                                             ANALYSIS
¶ 14       Although defendants filed a combined motion to dismiss pursuant to section 2-619.1 of the
       Code, the parties agree—and the record confirms—that the circuit court dismissed counts I and
       II for failure to state a cause of action pursuant to section 2-615 of the Code. See 735 ILCS
       5/2-615, 2-619.1 (West 2012). A section 2-615 motion challenges the legal sufficiency of the
       complaint. Ferris, Thompson & Zweig, Ltd. v. Esposito, 2017 IL 121297, ¶ 5. “When
       reviewing whether a motion to dismiss under section 2-615 should have been granted, we
       accept as true all well-pleaded facts and all reasonable inferences that may be drawn from
       those facts.” Id. “The critical inquiry is whether the allegations of the complaint, when
       considered in a light favorable to the plaintiff, are sufficient to state a cause of action upon
       which relief may be granted.” Schweihs v. Chase Home Finance, LLC, 2016 IL 120041, ¶ 27.
       We review a circuit court’s dismissal of a complaint pursuant to section 2-615 de novo. Id.
¶ 15       We first consider whether the court properly dismissed count I, which sought a declaratory
       judgment that (1) the City engaged in the unauthorized practice of law by not having an
       attorney present to prosecute ordinance violations at hearings before the Department and (2) as
       a result, any and all fines that were imposed as a result of such hearings were null and void. In
       addition, Stone Street contends, as a corollary to this claim, that because no attorney appeared
       for the City at the hearing, the City essentially conscripted the ALJ into service as both judge
       and prosecutor, thereby violating Stone Street’s right to due process. We consider each of these
       contentions in turn.
¶ 16       In Illinois, it is “unlawful for a corporation to practice law or appear as an attorney at law
       for any reason in any court *** or before any judicial body.” 705 ILCS 220/1 (West 2012).
       This rule applies equally to private and municipal corporations. Housing Authority of the
       County of Cook v. Tonsul, 115 Ill. App. 3d 739, 742 (1983), abrogated on other grounds,
       Downtown Disposal Services, Inc. v. City of Chicago, 2012 IL 112040. “ ‘Practicing law’ has
       been defined as ‘Practicing as an attorney or counselor at law, according to the laws and
       customs of our courts, is the giving of advice or rendition of any sort of service by any person,
       firm or corporation when the giving of such advice or rendition of such service requires the use

                                                   -4-
       of any degree of legal knowledge or skill.’ ” People ex rel. Illinois State Bar Ass’n v. Schafer,
       404 Ill. 45, 50-51 (1949).
¶ 17        As this definition implies, there can be no practice of law unless an actual person engages
       in an undertaking that requires legal knowledge or skill. See id. at 53-54 (holding that a real
       estate broker who prepared deeds, contracts, and mortgages relating to real estate transactions
       was engaged in the unauthorized practice of law); accord King v. First Capital Financial
       Services Corp., 215 Ill. 2d 1, 36 (2005) (“[W]e hold that where the defendant lenders prepared
       the subject loan documents, through their employees, they did not engage in the unauthorized
       practice of law by charging a fee.” (Emphasis added.)). This is all the more true in the case of
       corporations, because “[c]orporations can only act through their agents.” Alpha School Bus Co.
       v. Wagner, 391 Ill. App. 3d 722, 737 (2009); see Tonsul, 115 Ill. App. 3d at 742 (“Municipal
       corporations, like their business counterparts, are soulless and inanimate, and when an agent
       undertakes to practice law on behalf of such a principal, he must be licensed to do so.”
       (Emphasis added.)).
¶ 18        Based on the foregoing, as a matter of law, the City can only practice law through an agent,
       i.e., a natural person. By logical extension, the only way the City could engage in the
       unauthorized practice of law is by causing one of its agents who is not admitted to practice law
       in this state to (1) give advice or (2) render services that (3) “require[ ] the use of any degree of
       legal knowledge or skill.” Schafer, 404 Ill. at 50-51.
¶ 19        Count I alleges nothing of this sort. Rather than allege that the City caused a nonattorney
       agent to perform legal work, Stone Street instead accuses the City of doing the impossible:
       engaging in the practice of law during a hearing in which no one appeared on its behalf. See
       Small v. Sussman, 306 Ill. App. 3d 639, 645-46 (1999) (noting that it is a “legal impossibility”
       for a corporation to participate in a breach of fiduciary duty because “[c]orporations can only
       act through their agents”). Because Stone Street has not alleged that an actual person acting on
       behalf of the City engaged in the unauthorized practice of law, count I fails to state a valid
       claim.
¶ 20        As a corollary to this line of argument, Stone Street contends that the ALJ served as both
       judge and prosecutor. This, Stone Street contends, violated its due process rights. We initially
       reject the City’s contention that Stone Street waived this argument by failing to raise it before
       the ALJ during the hearing. To be sure, it is true that, as a general matter, arguments or issues
       not raised in an administrative hearing “may not be raised for the first time before the circuit
       court on administrative review.” Cinkus v. Village of Stickney Municipal Officers Electoral
       Board, 228 Ill. 2d 200, 212 (2008). However, as a matter of fundamental fairness,
       “[a]pplication of the waiver rule *** is less rigid” when the waived argument pertains to the
       conduct of the officer presiding over the proceeding. See People v. Davis, 185 Ill. 2d 317, 343
       (1998) (“Because the basis for defendant’s claim is the circuit judge’s alleged refusal to
       consider certain mitigating evidence at defendant’s death penalty hearing, which concerns the
       fundamental fairness of that proceeding, we review the claim for error.”).
¶ 21        But this is as far as Stone Street’s claim gets. In Scott v. Department of Commerce &
       Community Affairs, 84 Ill. 2d 42, 54 (1981), the Illinois Supreme Court rejected a claim
       virtually identical to Stone Street’s. The Scott court characterized the argument as follows:
       “Plaintiffs’ final argument is *** that they are entitled to a hearing before an impartial tribunal,
       and that due process requirements preclude the Department from serving as both prosecutor
       and judge. We do not agree.” The court explained that, “[w]ithout a showing to the contrary,

                                                     -5-
       State administrators ‘are assumed to be men of conscience and intellectual discipline, capable
       of judging a particular controversy fairly on the basis of its own circumstances.’ ” Id. at 55
       (quoting United States v. Morgan, 313 U.S. 409, 421 (1941)). Relying extensively on
       Martin-Trigona v. Underwood, 529 F.2d 33 (7th Cir. 1975), the Scott court explained:
                “ ‘one who asserts this contention necessarily carries or assumes a difficult burden of
                persuasion. Initially, he must overcome a presumption of honesty and integrity in those
                serving as adjudicators; and second, he “must convince that, under a realistic appraisal
                of psychological tendencies and human weakness, conferring investigative and
                adjudicative powers on the same individuals poses such a risk of actual bias or
                prejudgment that the practice must be forbidden if the guarantee of due process is to be
                adequately implemented.” ’ ” Scott, 84 Ill. 2d at 55-56 (quoting Martin-Trigona, 529
F.2d at 37, quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)).
¶ 22       Stone Street argues that the ALJ violated its due process rights by “search[ing] for,
       find[ing], present[ing] and accept[ing] into evidence documentary evidence (in the form of
       photographs) into the record.” But even taking those allegations as true, they do not allege that
       the ALJ was predisposed to rule against Stone Street. Moreover, Stone Street’s complaint does
       not allege that “[t]he adjudicatory function” of the ALJ in this case was not “completely
       separate from the investigatory function” of the officer who issued the citation. Van Harken v.
       City of Chicago, 305 Ill. App. 3d 972, 985 (1999); see id. at 984 (“Illinois case law, however,
       rejects the notion that the combination of investigatory, prosecutorial and judicial functions
       offends due process.”). Based on the foregoing, we find that the circuit court correctly
       determined that count I failed to state a claim for a due process violation.
¶ 23       We next consider whether the circuit court correctly dismissed count II, which sought
       declaratory relief on the basis that the ALJ violated Stone Street’s right to due process of law
       when she stated she would refrain from imposing the minimum fine on any party that did not
       plead liable to its citation. Stone Street maintains that by so doing, the ALJ essentially imposed
       a “trial tax” on it for exercising its right to a contested hearing. Relying on North Carolina v.
       Pearce, 395 U.S. 711 (1969), Waicekauskas v. Burke, 336 Ill. App. 3d 436 (2002), and
       Northern Illinois Home Builders Ass’n v. County of Du Page, 251 Ill. App. 3d 494 (1993)
       (Northern I), Stone Street contends that this conduct constitutes a due process violation
       because “[t]he imposition of a penalty for having pursued a right to appeal is a violation of due
       process of law.” We disagree.
¶ 24       To begin, Stone Street’s “trial tax” claim is not cognizable as a due process claim. In
       Northern I, the plaintiffs filed a complaint for mandamus seeking a declaration that an enabling
       act, which allowed Du Page County to enact impact fees, and ordinances passed pursuant to
       the enabling act were unconstitutional. Northern I, 251 Ill. App. 3d at 497. Of particular
       relevance here, one of the challenged ordinances stated, “ ‘in order to encourage the use of the
       above fee schedule, if an applicant chooses to pay any applicable fee in accordance with such
       schedule, the fee which would otherwise be due and owing shall be discounted by 15%.
       Developers who choose to conduct an Individual Assessment *** shall forfeit the 15%
       discount.’ ” Id. at 510 (quoting Du Page County Ordinance No. ODT-021C-89 § 11(2) (eff.
       July 25, 1990)).
¶ 25       The plaintiffs contended that this ordinance violated their right to due process. Citing
       Pearce, this court agreed. That decision was appealed to the Illinois Supreme Court, which
       affirmed in part and reversed in part. The Illinois Supreme Court agreed with this court’s

                                                   -6-
       finding that the ordinance was unconstitutional, but it explicitly disagreed that the ordinance
       violated due process rights. Instead, relying on Lindsey v. Normet, 405 U.S. 56 (1972), the
       court found that the ordinance’s 15% discount provision violated equal protection, as well as
       the uniformity clause of the Illinois Constitution. See Northern Illinois Home Builders Ass’n v.
       County of Du Page, 165 Ill. 2d 25, 47 (1995) (Northern II) (“It is clear that the forfeiture of the
       15% discount burdens the right of a fee payer to appeal. However, we believe the constitutional
       deprivation involved is more properly categorized as a violation of the equal protection and
       uniformity clauses than of due process.”). In light of Northern II, we find that Stone Street’s
       constitutional claim is not legally cognizable as a violation of due process rights.
¶ 26        Stone Street’s citation to Waicekauskas and Pearce does not compel us to reach a different
       result. In Waicekauskas, this court—just as it did in Northern I—relied on Pearce for the
       proposition that “[t]he imposition of a penalty for having pursued a right to appeal is a
       violation of due process of law.” Waicekauskas, 336 Ill. App. 3d at 439. The court in
       Waicekauskas, however, did not cite or acknowledge the Illinois Supreme Court’s decision in
       Northern II, 165 Ill. 2d at 47, which disagreed with the appellate court’s Pearce-based due
       process holding. For this reason, we do not find Waicekauskas persuasive.
¶ 27        Moreover, Waicekauskas is distinguishable. In Waicekauskas, the plaintiff sued, among
       others, the Village of Midlothian, alleging that the village’s motor vehicle parking ordinance
       was unconstitutional. The specific ordinance at issue contained a schedule of mandated fines
       that automatically escalated when a respondent timely requested a hearing. Waicekauskas, 336
Ill. App. 3d at 437-38 (citing Midlothian Municipal Code § 10-17-9 (1993)).
¶ 28        Stone Street has not cited a Chicago ordinance resembling the ordinance examined in
       Waicekauskas. Moreover, the ordinance at issue in Waicekauskas effectively deprived the
       hearing officer of any discretion whatsoever as to whether to levy a higher fine on defendants
       who opted for a hearing. By contrast, in the present case, Stone Street has not alleged the
       existence of a City ordinance that required administrative law judges to impose higher fines on
       those who exercised their right to a contested hearing. Similarly, Stone Street has not alleged
       that the ALJ somehow lacked authority to impose a minimum fine on those who opted for a
       contested hearing.
¶ 29        “Due process entails an orderly proceeding wherein a person is served with notice, and has
       an opportunity to be heard and to present his or her objections, at a meaningful time and in a
       meaningful manner, in a hearing appropriate to the nature of the case.” Village of Vernon Hills
       v. Heelan, 2015 IL 118170, ¶ 31; see WISAM 1, Inc. v. Illinois Liquor Control Comm’n, 2014
IL 116173, ¶ 26 (“[I]n administrative matters, due process is satisfied when the party
       concerned has the ‘opportunity to be heard in an orderly proceeding which is adapted to the
       nature and circumstances of the dispute.’ ” (quoting Obasi v. Department of Professional
       Regulation, 266 Ill. App. 3d 693, 702 (1994))). Stone Street has not alleged that the ALJ’s
       conduct during the hearing was required by an ordinance mandating that all Department
       administrative law judges impose more than the minimum fine on parties who opt for a
       contested hearing. That failing is fatal to Stone Street’s claim. Because Stone Street has not
       alleged that the ALJ lacked discretion, or was otherwise vindictive, it cannot seriously claim
       that it was denied its due process right to a meaningful hearing.
¶ 30        In Pearce, the Supreme Court held that (1) “whenever a judge imposes a more severe
       sentence upon a defendant after a new trial, the reasons for his doing so must affirmatively
       appear” and (2) the reasons for the increased sentenced “must be based upon objective

                                                    -7-
       information concerning identifiable conduct on the part of the defendant occurring after the
       time of the original sentencing proceeding.” Pearce, 395 U.S. at 726; see Alabama v. Smith,
       490 U.S. 794, 798-99 (1989) (“In order to assure the absence of such a motivation [of
       vindictiveness], we have concluded that whenever a judge imposes a more severe sentence
       upon a defendant after a new trial, the reasons for him doing so must affirmatively appear.
       [Citation.] Otherwise, a presumption arises that a greater sentence has been imposed for a
       vindictive purpose—a presumption that must be rebutted by objective information ***
       justifying the increased sentence.” (Internal quotation marks omitted.)). The Pearce
       presumption applies in administrative proceedings. See Waicekauskas, 336 Ill. App. 3d at 439.
¶ 31       We nonetheless find Pearce inapplicable here because the ALJ’s conduct in this case
       amounted to nothing more than constitutionally permissible plea bargaining. As the United
       States Supreme Court has explained, “[t]o punish a person because he has done what the law
       plainly allows him to do is a due process violation of the most basic sort, [citation], and for an
       agent of the State to pursue a course of action whose objective is to penalize a person’s reliance
       on his legal rights is ‘patently unconstitutional.’ [Citations.] But in the ‘give-and-take’ of plea
       bargaining, there is no such element of punishment or retaliation so long as the accused is free
       to accept or reject the prosecution’s offer.” Bordenkircher v. Hayes, 434 U.S. 357, 363 (1978).
¶ 32       “The plea bargaining process necessarily exerts pressure on defendants to plead guilty and
       to abandon a series of fundamental rights, but [the Supreme Court has] repeatedly held that the
       government ‘may encourage a guilty plea by offering substantial benefits in return for the
       plea.’ ” United States v. Mezzanatto, 513 U.S. 196, 209-10 (1995) (quoting Corbitt v. New
       Jersey, 439 U.S. 212, 219 (1978)); see United States v. Cruz, 977 F.2d 732, 733 (2d Cir. 1992)
       (“Courts have long recognized that trial judges are entitled to encourage guilty pleas by
       imposing on a defendant who pleads guilty a lesser sentence than would have been imposed
       had the defendant stood trial.” (citing Corbitt, 439 U.S. at 219)). “While confronting a
       defendant with the risk of more severe punishment clearly may have a ‘discouraging effect on
       the defendant’s assertion of his trial rights, the imposition of these difficult choices [is] an
       inevitable’—and permissible—‘attribute of any legitimate system which tolerates and
       encourages the negotiation of pleas.’ ” Bordenkircher, 434 U.S. at 364 (quoting Chaffin v.
       Stynchcombe, 412 U.S. 17, 31 (1973)). It is therefore not a violation of due process to impose a
       harsher punishment after a defendant declines to enter into a plea agreement. See id. at 365;
       People v. Walker, 84 Ill. 2d 512, 522 (1981) (“Bordenkircher teaches that defendants who
       make knowing, voluntary, and intelligent choices to risk an increased sanction rather than
       plead guilty pursuant to a plea bargain will be held to that choice.”); see also Smith, 490 U.S. at
       802 (“[W]e have upheld the prosecutorial practice of threatening a defendant with increased
       charges if he does not plead guilty, and following through on that threat if the defendant insists
       on his right to stand trial.”).
¶ 33       Thus, in People v. Lewis, 88 Ill. 2d 129 (1981), the Illinois Supreme Court rejected the
       defendant’s claim that the State violated his right to due process by seeking the death penalty
       after he rejected a plea bargain. The court explained:
                   “There is no merit to the contention that the prosecutor’s action in offering to
               recommend a 60-year sentence if defendant pleaded guilty, and seeking the death
               penalty when defendant elected to stand trial, penalized defendant for exercising his
               constitutional right to a jury trial. It is entirely clear that defendant knew death was a
               possibility when he chose to stand trial. There is here no indication of a purpose to

                                                    -8-
                punish defendant for exercising his right to jury trial, *** nor allegations of
                prosecutorial vindictiveness ***. Unless we are willing to say that a prosecutor may
                never seek a penalty greater than that offered in plea discussions, defendant’s argument
                here must fail, for his election to stand trial was made with a complete understanding of
                the hazards.” Id. at 148-49.
¶ 34       Stone Street’s complaint alleges that the ALJ stated that she had been authorized by the
       City to impose only the minimum fine in exchange for a plea to liability. The ALJ cautioned,
       however, that for parties that did not plead liable, the minimum fine was off the table and a
       more harsh punishment would be levied. Stone Street has not alleged that it was not “free to
       accept or reject the [ALJ’s] offer.” Bordenkircher, 434 U.S. at 363. Stone Street has also not
       alleged that the ALJ’s statement was incomplete or ambiguous. As a result, Stone Street cannot
       contend that its decision to have a contested hearing was not “made with a complete
       understanding of the hazards.” Lewis, 88 Ill. 2d at 148-49. Consequently, we find that the sum
       total of the allegations in Stone Street’s complaint, and all reasonable inferences which can be
       drawn from those allegations, is that the ALJ conveyed the City’s constitutionally permissible
       offer of plea bargaining. The ALJ’s threat to impose higher fines on persons who requested
       hearings—a threat she made good upon by increasing Stone Street’s fine by $100 over the
       minimum—was heavy-handed. But case law from higher courts compels us to find that her
       practice was constitutional, as against the specific challenges raised in Stone Street’s
       complaint. Accordingly, the circuit court properly dismissed count II of Stone Street’s
       complaint for failure to state a claim for a due process violation.
¶ 35       There are two final matters. First, in its appellate brief, Stone Street maintains that various
       sections of the Chicago Municipal Code are facially unconstitutional. Specifically, Stone
       Street maintains that (1) section 2-14-076(c) of the City’s code (Chicago Municipal Code
       § 2-14-076(c) (amended Apr. 29, 1998)) is unconstitutional because, according to Stone
       Street, it authorizes ALJs to “perform prosecutorial functions while acting as judge” and (2)
       the hearing structure before the Department violates due process because the City’s code does
       not provide a mechanism to allow litigants to request a substitution of judge. However, Stone
       Street’s complaint did not allege that any specific section of the City’s code was facially
       unconstitutional on these or any other bases. Accordingly, Stone Street forfeited these claims,
       and they cannot support reversal here. See International Insurance Co. v. Sargent & Lundy,
       242 Ill. App. 3d 614, 627 (1993) (“[A]s this matter is before us on review of the trial court’s
       denial of a section 2-615 motion to dismiss, our consideration is limited to the facts alleged in
       the complaint.”).
¶ 36       The other matter is count IV, Stone Street’s claim for administrative review. It is unclear
       whether Stone Street is actually appealing the circuit court’s order denying Stone Street’s
       petition for administrative review. Working in Stone Street’s favor is the fact that the notice of
       appeal it filed lists the circuit court’s August 14, 2013, order as one of two orders from which it
       is appealing. Moreover, in the section of its brief containing the standard of review governing
       this appeal, Stone Street recites the standard of review applicable to administrative review
       claims. Yet, in the issues presented section of its brief, Stone Street does not list the propriety
       of the court’s resolution of count IV against Stone Street as one of the issues presented for our
       review. Likewise, the argument section of Stone Street’s brief is completely silent with respect
       to this issue. Stone Street’s failure to raise the correctness of the circuit court’s decision to deny



                                                     -9-
       its petition for administrative review as an issue on appeal, and its corresponding failure to
       argue that issue in its appellate brief, results in forfeiture.
¶ 37       Forfeiture aside, we note that the arguments Stone Street raised before the circuit court on
       administrative review were largely duplicative of the legal issues it raised in counts I and II of
       its complaint. Accordingly, on the merits, Stone Street’s petition for administrative review
       fails for the same reason counts I and II fail. Moreover, Stone Street did not argue in the court
       below, nor has it argued in this court, that the ALJ’s finding of liability was against the
       manifest weight of the evidence. See Abrahamson v. Illinois Department of Professional
       Regulation, 153 Ill. 2d 76, 88 (1992) (“[O]n administrative review, it is not a court’s function
       to reweigh the evidence or make an independent determination of the facts. Rather, the court’s
       function is to ascertain whether the findings and decision of the agency are against the manifest
       weight of the evidence.”). As a result, this issue is forfeited.
¶ 38       The circuit court therefore correctly denied Stone Street’s petition for administrative
       review.

¶ 39                                       CONCLUSION
¶ 40      We affirm the circuit court’s order dismissing counts I and II of Stone Street’s complaint
       with prejudice. We also affirm the court’s order denying Stone Street’s petition for
       administrative review.

¶ 41      Affirmed.




                                                   - 10 -